Exhibit 10.26

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

FOURTH AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This Fourth Amendment (this “Amendment”), effective February 25, 2019 (“Fourth
Amendment Effective Date”), is by and between F. Hoffmann-La Roche Ltd, with an
office and place of business at Grenzacherstrasse 124, 4070 Basel, Switzerland
and Hoffmann-La Roche Inc., with an office and place of business at 150 Clove
Road, Suite 8, Little Falls, New Jersey 07424, U.S.A. (together referred to as
“Roche”) and Blueprint Medicines Corporation, located at 45 Sidney Street,
Cambridge, Massachusetts 02139 U.S.A. (“BPM”). Capitalized terms used and not
otherwise defined in this Amendment shall have the meanings set forth in the
Agreement.

WHEREAS, BPM and Roche entered into a Collaboration and License Agreement,
 dated March 14, 2016, as amended by an amendment, effective April 15, 2016, a
 second amendment, effective April 27, 2016, and a third amendment, effective
August 4, 2016 (collectively, the “Agreement”); and

WHEREAS, BPM and Roche desire to amend certain terms under the Agreement, as set
forth below;

NOW THEREFORE, Roche and Blueprint hereby agree as follows:

1. Section 1.86 (Option Period) of the Agreement shall be deleted in its
entirety and replaced by the following:

 

“The term ‘Option Period’  shall mean, for each Collaboration Target, the period
beginning the date the MTD for the first Product for such Collaboration Target
is designated by the JDC and ending upon the earliest of (i) the date that such
Collaboration Target becomes a Leftover Target, (ii) [***] after Roche’s receipt
of the Option Data Package for such Collaboration Target, (iii) the date such
Collaboration Target becomes a Terminated Target, (iv) the date upon which a
Product (including Backup Compounds) for such Collaboration Target is no longer
in GLP Tox Studies, in Phase I Studies, or progressing from GLP Tox Studies to
Phase I Studies, or (v) [***] after achievement of Lead Series Identified
Criteria has been confirmed by the JRC for such Collaboration Target if
Initiation of the GLP Tox Study has not been achieved for such Collaboration
Target prior to such date; provided, however,  that [***] for purposes of this
clause 1.86(v),  [***];  provided further that (1) in the event that the JRC
[***], then (A) [***] and (B) [***]; and (2) in the event that (A) the JRC
[***] and (B) if the JRC [***], then [***].”

 

2. The first sentence of Section 4.1.6 of the Agreement shall be deleted in its
entirety and replaced by the following:

“Part 2 shall start with Screening of Library Compounds selected by both Parties
(e.g., the diversity set comprised in BPM Technology) in both assays performed
by BPM (Jurkat-cell based) and by Roche ([***]), and the screening and
validation phase of Part 2 shall end on the earlier of [***].”



 

 

--------------------------------------------------------------------------------

 



3. Pursuant to Section 21.13 of the Agreement, the notice address for Blueprint
shall be deleted and replaced with the following: 

 

if to BPM, to:

 

Blueprint Medicines Corporation

45 Sidney Street

Cambridge, Massachusetts 02139

U.S.A.

Attn:  Legal Department

This Amendment may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or other electronic signature) or other transmission method
and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.

This Amendment shall be effective as of the Fourth Amendment Effective Date.  On
and after the Fourth Amendment Effective Date, each reference in the Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import,
and each similar reference in the other documents entered into in connection
with the Agreement, shall mean and be a reference to the Agreement, as amended
by this Amendment.  Except as specifically amended above, the Agreement shall
remain in full force and effect in accordance with its terms and is hereby
ratified and confirmed.

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York, without reference to its conflict of laws principles, and
shall not be governed by the United Nations Convention of International
Contracts on the Sale of Goods (the Vienna Convention).

[Signature page follows.]



 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

 



Jeffrey W. Albers

Chief Executive Officer

 

Blueprint Medicines Corporation

 

/s/ Jeffrey W. Albers

Name:Jeffrey W. Albers

Title:Chief Executive Officer

 

 

 

 

Stefan Arnold

Head Legal Pharma

 

 



Barbara Luekel

Global Business Development Director

 

F. Hoffmann-La Roche Ltd

 

/s/ Stefan Arnold 

Name:Stefan Arnold

Title: Head Legal Pharma

 

 

/s/ Barbara Luekel

Name:Barbara Luekel

Title: Global Business Development Director

 

 

 



John P. Parise

Authorized Signatory

 

Hoffmann-La Roche Inc.

 

/s/ John P. Parise

Name:John P. Parise

Title:Authorized Signatory

 

 

 

 



 

 

 

--------------------------------------------------------------------------------